DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This office action is responsive to the Amendments filed on 12/14/2020.  This action has been made FINAL.
Allowable Subject Matter
Claims 5, 13 and 17 are provisionally (in view of the pending 35 USC 112 rejections) objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art made of record fails to disclose the COMBINATION the independent claims 1, 9 and 16 WITH the language recited within claims 5, 13 and 17.
Response to Amendment
Regarding the 35 USC 112 rejections, the Applicant has failed to address the pending rejections, thru amendments and/or arguments.  Therefore, the examiner maintains the rejection.
The double patenting rejection is withdrawn in view of the terminal disclaimer filed and approved on 12/10/2020.
Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. 
The Applicant alleged the following: “While both Dettinger and Gunther are both focused on processing healthcare data, Gunther teaches an entirely different system and performs an altogether different operation from Dettinger. In Dettinger, a first node is polled to determine if it even has information on a particular subject and whether it knows if a second node has subject- related information. Then, based on the poll response from the first node, the Dettinger system can then decide to poll second, third, and more nodes. In each poll response, Dettinger uses a centralized set of data components like a data locator 120, data index 130, and a data repository 135 to operate. Dettinger is not about integrating health information more broadly but instead focused on optimizing the time and effort required to locate all data on a given subject. Unlike Dettinger, Gunther's system has no centralized set of data components and doesn't require an identified subject to operate”.  The examiner is not persuaded.  The examiner asserts Dettinger’s teachings of “electronic medical records regarding a In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  MPEP § 2106 states Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure.  In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed Cir. 1997).  Accordingly, the examiner maintains the rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1, 3-9 and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9 and 16 recites ‘integrating the search data received from the search nodes”.  However, the claims and specification is silent with the details on how this integration is actually carried out.  Therefore, these claims are indefinite.  The examiner requests for the page and line number within the specification where the best support is found for the steps of integration.
The dependent claims are rejected for depending upon a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 6-9, 11, 12, 14, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dettinger, US 20110060757.
Claim 1:
(“electronic medical records regarding a specific individual may exist in many locations. For example, an outpatient clinic may maintain a set of electronic records for individual patients treated by the clinic; a hospital emergency room may have data related to the same patient; while at the same time, a pharmacy may maintain records for prescriptions issued by both the clinic and the emergency room. In most cases, these providers will not have access to the electronic records of one another.” See Abstract & Paragraph 0005), the system comprising:
at least one processing device, in response to executable instructions stored in a non-transitory computer-readable medium, operative to (See Paragraphs 0028-0030): 
receive, in a leader node, a query request (“Federated query engine 150 may be configured to retrieve records from participants 240.” See Paragraph 0050) from a client device (See Paragraphs 0028-0030), the query request requesting health information from a plurality of health information sources, the health information sources being disparate from each other (“receive parse request for patient data” See Paragraph 0063 & Figure 6, Item 610); 
receive, in the leader node, a list of search nodes, each search node coupled with one of the plurality of health information sources (“list of nodes” See Paragraph 0036 & 0054-0055); 
generate a search routine for executing the query request via the search nodes (“Federated query engine 150 may be configured to retrieve records from participants 240.” See Paragraph 0050) via the search nodes (See Paragraph 0036 & 0054-0055) (“receive parse request for patient data” See Paragraph 0063 & Figure 6, Item 610) to generate a logical query plan and transforming the logical query plan using a plurality of custom rules to generate a physical query plan, the physical query plan designating searching operations (“embodiments of the invention may be used to perform searches for electronic medical records that span multiple regional health Information organizations (RHIOs)… conditions used to select a set of RHIOs to poll for the existence of electronic records related to a given individual.” See Paragraph 0025 & 0059);
execute the searching operations based on the search routine to retrieve search data by accessing each of the health information sources via the coupled search node, each of the coupled search nodes including a connector storage interface for managing metadata associated with the associated health information source (“electronic medical records regarding a specific individual may exist in many locations. For example, an outpatient clinic may maintain a set of electronic records for individual patients treated by the clinic; a hospital emergency room may have data related to the same patient; while at the same time, a pharmacy may maintain records for prescriptions issued by both the clinic and the emergency room. In most cases, these providers will not have access to the electronic records of one another. … any records related to the given individual” See Abstract & Paragraph 0005 & 0036-0037); 
receive, in the leader node, the search data from the search nodes (“component 520 specifies which electronic records should be returned in response to the query…The <RHIO_selection> component 530 may be used to indicate the set of RHIOs to include when searching for records regarding the individual. In one embodiment, the data locator 120 may default to locating only records from the RHIO that includes the participant 240 submitting the request 125.” See Paragraphs 0060-0061); 
integrate the search data received from the search nodes (“a regional health information organization (RHIO) 210, according to one embodiment of the invention. The RHIO 210 allows a plurality of participants 240.sub.1-N (e.g., a hospital, clinic, pharmacy, emergency room, treatment center, claims processor, etc.) to share and exchange electronic healthcare records with one another.” See Paragraphs 0045-0046); 
and transmit the integrated search data (“remote record data links 460 transmitted with the responses” See Paragraph 0070) to the client device (See Paragraphs 0028-0030).
Claim 3:
Dettinger discloses wherein the logical query plan designates search fields for the health information sources (“electronic medical records regarding a specific individual may exist in many locations. For example, an outpatient clinic may maintain a set of electronic records for individual patients treated by the clinic; a hospital emergency room may have data related to the same patient; while at the same time, a pharmacy may maintain records for prescriptions issued by both the clinic and the emergency room. In most cases, these providers will not have access to the electronic records of one another.” See Abstract & Paragraph 0005) associated with the search nodes and the physical query plan designates search operation sequences for (“searching for records regarding the individual. In one embodiment, the data locator 120 may default to locating only records from the RHIO that includes the participant 240 submitting the request 125... may provide selection criteria (e.g., find records for Individual X from RHIOs located in Minnesota).” See Paragraph 0061).
Claim 4:
Dettinger discloses prior to executing the searching operations, optimize the physical query plan for execution across an ensemble (“embodiments of the invention may be used to perform searches for electronic medical records that span multiple regional health Information organizations (RHIOs).” See Paragraph 0025 & 0059).
Claim 6:
Dettinger discloses render the physical query plan into a plurality of search segments; and execute the searching operations using the plurality of search segments (“searching for records regarding the individual. In one embodiment, the data locator 120 may default to locating only records from the RHIO that includes the participant 240 submitting the request 125... may provide selection criteria (e.g., find records for Individual X from RHIOs located in Minnesota).” See Paragraph 0061).
Claim 7:
Dettinger discloses wherein the rendering of the physical query plan into a plurality of search segments is based on at least one of: resource availability factors (“determine an availability of electronic records” See Paragraph 0015), processing loads on the health information sources, and data distribution information (“locate a comprehensive collection of electronic records related to a given entity in situations where the electronic records may be stored in multiple data nodes across a distributed environment” See Paragraph 0024).
Claim 8:
Dettinger discloses wherein the query request is generated on the client device via at least one of: an application program interface and a command line (See Paragraphs 0028-0030).
Claims 9, 11, 12, 14 and 15:
Claims 9, 11, 12, 14 and 15 are rejected on the same basis as claims 1, 3, 4, 6 and 7.
Claim 16:
Claim 16 is rejected on the same basis as claims 1 and 9.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5301317 discloses system permits the query optimizer to automatically trade off the time spent estimating the execution cost of alternate query execution plans against the potential savings in execution time that one of those alternate plans may yield
Examiner Remarks

Applicant should respectfully note that this action closes prosecution on the merits.  As a result, the applicant has several options listed below, however, please note that this list is not exhaustive. 
Request an interview after final.  See MPEP §713.09.
File an after final response.  See MPEP §714.12, §714.13.
Appeal to the Patent and Trademark Appeal Board.  See MPEP §1200
File a Request for Continued Examination (RCE).  See MPEP §706.07(h).
File a continuation.  See MPEP §201.06-§201.08.
Allow the case to go abandoned.  See MPEP §711.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229.  The examiner can normally be reached on M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        February 12, 2021